

Consulting Agreement


THIS CONSULTING AGREEMENT (this "Agreement"), dated as of July 11, 2008, by and
between T.O.D. Taste on Demand Inc. a Nevada corporation (the "Company") and
E.O. Artsiely LTD, Israeli VAT number 513348953 by Mr. Eyal Artsiely the
("Consultant").




1.
The Services



The Consultant shall provide the Company with the services described in Annex A
attached hereto (the "Services"). The Consultant shall perform the Services in a
diligent, timely, faithful, responsible, competent and trustworthy manner and
shall exercise due professional care. The Consultant shall devote to the Company
such amount of time necessary for satisfactory performance of the Services.


The Services will be provided in accordance with the schedule set forth in Annex
B.


2.
Presentations and Warranties



2.1. The Consultant declares that -



 
2.1.1.
It has the knowledge, skills, training, qualifications and experience required
to supply the Services in accordance to this Agreement.




 
2.1.2.
It is under no obligation, contractual or other, which creates a conflict of
interests with other obligations under this Agreement.



2.2. The Consultant undertakes not to enter any contractual relation during the
term of this Agreement which might create a conflict of interests with the
Consultant's obligations hereunder or with the interests of the Company.


2.3. The Consultant acknowledges that it is aware that the Company is a
reporting company under the 1934 Exchange Act and that it may be required to
disclose the terms of this Agreement and to file this Agreement with the United
States Securities and Exchange Commission.




--------------------------------------------------------------------------------



3.
Compensation



3.1. In consideration for the performance of the Services by the Consultant, the
Company shall pay the Consultant a total sum of up to $9,600 (excluding VAT)
(the "Consultancy Fee"); $2,500 of which will be payable within 10 business days
of the agreement signing date hereof and the balance of the Consultancy Fee will
be payable within 10 business days of the date on which each relevant stage of
the Services will be completed as set forth in Annex B; provided, that if a
relevant stage of the Services is not completed, no Consultancy Fee in respect
of such stage will be payable by the Company to the Consultant.


3.2. In addition to the Consultancy Fee, the Consultant shall be granted 14,286
shares of Common Stock, par value 0.0001 per share of the Company ("Stock
Compensation"), which represent additional compensation of $2,000 based a price
per share of Common Stock of $0.14. The Consultant acknowledges that the Stock
Compensation is comprised of restricted securities that are subject to certain
limitations on transferability based on applicable securities laws.




3.3. The Company may withhold any amount required to be withheld by it under
applicable Israeli tax law from any payment of the Consultancy Fee. The
Consultancy Fee shall be paid in United States dollars.


3.4. The Consultant shall not be entitled to receive any reimbursement of
expenses whatsoever, other than as decided in writing by the Company.


4.
Term and Termination



This Agreement shall be in effect until completion of the Services by the
Consultant or earlier termination by the Company, with or without cause, by
providing 30 days' advance written notice to this effect to the Consultant.
In such case, all payments required to cover the work that was done up to the
termination notice, will be paid instantly.


5.
Confidentiality, Development Rights and Non-Competition 




 
Confidentiality:



5.1. The Consultant shall maintain any and all Confidential Information (as
defined below) in strict confidence at all times and shall not, directly or
indirectly, publish, reveal, or otherwise disclose or make available such
Confidential Information to any person or entity and not to use the Confidential
Information for any purpose other than for the performance of his Services
hereunder without obtaining the Company's advanced written consent. For purposes
of this Agreement, "Confidential Information" shall mean any and all non-public
information in whatever form or media relating to the Company, including without
limitation any commercial and financial information, technical information,
know-how and trade secrets, information regarding customers, suppliers, business
partners, etc.


5.2. Upon the Company’s request or upon termination of this Agreement, according
to the earlier, the Consultant shall return to the Company any and all documents
and other tangible materials containing Confidential Information and shall erase
or destroy any computer or data files containing such Confidential Information,
such that no copies or samples of Confidential Information shall remain with
him. Upon request by the Company, the Consultant shall certify in writing that
it has fully complied with the provisions of this Section 0.



2

--------------------------------------------------------------------------------






 
Development Rights:



5.3. The Consultant acknowledges that all inventions, developments, mask works,
trade secrets, modifications, ideas, techniques, know-how, designs, proprietary
information, whether or not patentable or otherwise protectable, and all
intellectual property associated therewith, which are invented, made, developed,
discovered or conceived, in whole or in part, by it, independently, or jointly
with others, (i) within the framework of providing the Services hereunder; or
(ii) with the use of any Company’s equipment, supplies, facilities, or
proprietary information; shall be the sole and exclusive property of the Company
(all of the above: the "IP Rights"). The Consultant shall have no rights, claims
or interest whatsoever in or with respect to the IP Rights. The Consultant
hereby irrevocably and unconditionally assigns to the Company any and all rights
and interests in or to the IP Rights. 


Notwithstanding the foregoing, if IP Rights are registered, the Company will
name the Consultant as inventor or additional inventor for credit purposes (with
no rights whatsoever in the IP Rights).    



 
Non-Competition



5.4. The Consultant shall not be involved (including, without limitation, as an
owner, independent contractor, shareholder, director, partner, manager, agent,
employee or advisor), directly or indirectly, in any way, in any activity which
is competitive with the business of the Company covered by the patent
application of the Company. It is hereby expressly acknowledged that the
business and operating market of the Company is world wide, and consequently,
the obligations prescribed in this Section 0 shall apply on a world-wide basis.


The provisions of this Sections 0 shall survive the expiration or any
termination of this Agreement.


6.
Relationship of the Parties.



The Company and the Consultant agree that the Consultant is an "independent
contractor" and neither this Agreement nor the performance hereof shall be
construed as creating between the Company and the Consultant, any partnership,
joint venture, employment relationship or any other similar relationship, and
neither party hereto shall be liable for the debts or obligation of the other.


Except as specifically provided in this Agreement, the Consultant shall not act
and shall not represent himself as a representative of the Company and shall not
make any commitment to enter into any agreement or take obligation on behalf of
the Company, unless expressly so authorized in writing by the Company.

3

--------------------------------------------------------------------------------





7.
Miscellaneous



7.1. This Agreement may be modified, canceled, renewed or extended, and the
terms and covenants hereof may be waived, only by a written instrument executed
by both parties. The failure of any party, at any time or times, to require
performance of any provision of this Agreement shall in no manner affect the
right of such party, at a later time, to enforce the same. No waiver by any
party of the breach of any term or covenant, whether by conduct or otherwise, in
any one or more instances, shall be deemed to be, or construed as, a further or
continuing waiver of any breach, or a waiver of the breach of any other term or
covenant.


7.2. The parties agree and confirm that all matters relating to the validity,
interpretation, implementation and enforcement of this Agreement, and the
rights, duties and obligations thereof pursuant hereto, shall be governed solely
by the laws of the State of Nevada. Exclusive jurisdiction with respect to any
matter arising from or related to this Agreement shall rest with the competent
courts in the State of Nevada only.


7.3. Neither this Agreement nor any right or interest hereunder shall be
assignable or transferable by the Consultant, its beneficiaries or legal
representative. The Company may assign its rights and obligations hereunder
without obtaining the Consultant's consent.


7.4. This Agreement constitutes the entire agreement and understanding of the
parties relating to the subject matter hereof and supersedes all prior
understanding between the parties both oral and written regarding such subject
matter.


7.5. The Consultant agrees to perform all further acts and execute, acknowledge
and deliver any documents that may be necessary to carry out the provisions of
this Agreement (including the assignment of the IP Rights to the Company).


7.6. This Agreement may be executed in several counterparts, each of which shall
be deemed an original but all of which shall constitute one and the same
instrument.


[remainder of page intentionally left blank]


In Witness Whereof, the parties hereto have caused this Agreement to be duly
executed on this day.




___________________________
T.O.D. Taste on Demand Inc.
___________________________
The Consultant




4

--------------------------------------------------------------------------------



Annex A - Services


Production of a functional prototype product capable of threading the neck of
mineral water bottles on the one hand, enabling their closure by corresponding
screw-on bottle caps on the other hand.


The product will contain a number of cells for the storage of semi-hard
“candies” containing flavor essences to be added to the mineral water. The
desired choice of flavor can be obtained through the product “selector”. It will
be sold as an independent product suitable for use in bottled mineral water.



5

--------------------------------------------------------------------------------



Annex B - Schedule



Development Procedure and Costs:               Phase   Steps taken   Responsible
  Cost ($)**   Timetable                     1   Completing description &
conceptual planning
 for production of proto-
 type (PDR)
 
 E.A.
Artsiely
  5,000   5 weeks after approval of proposal                       2   Detailed
planning (chosen concept)for production of Artsiely selecting prototype(CDR)  
 E.A.
Artsiely
  3,500   3 weeks from
preferred
concept
                      3    Producing prototype  
Manfctrs +
E.A. Artsiely
  10% of suppliers’ invoices Per mfctrs . timetable
 est.cost of
parts: cca $1,000
                      4   Planning improvements  in keeping with lessons 
learned from prototype   E.A..Artsiely       1 week from
noting
required
improvemts
                      5   Producing pototype II   Manufacturers+ E.A.Artsiely  
10% of suppliers’ invoices   Per mfctrs time timetable, est. cost of parts: cca.
$1,000                       6   Labor per hour***        75   In case of
substantial
change in
product des-
cription, or a
demand for
labor exceeding
planned labor
framework.
                     




 


6

--------------------------------------------------------------------------------





* Comments
** Prices do not include VAT
*** Only upon specific written request made by the Company


Purchasing:
Purchase of parts and work from an outside source will be carried out by the
Company at its expense.


Process:


The process can be stopped at the conclusion of each phase.
A discussion will be held on completion of each step and results presented as
stated in the chart. The Company may decide whether it wishes to continue or to
terminate this engagment. This decision will be submitted to E.A.Artsiely LTD in
writing.


The result of the development process until the engagement is terminated will
belong to the Company after payment by its of all Consultancy Fee required until
this point.


Should the process be terminated, further assistance and advice will be
obtainable, to be charged per actual hours of labor performed at a cost of $75
per working hour - as per performance report of E.A. Artsiely.


Planning to be performed on Solidworks software.
 
 
7

--------------------------------------------------------------------------------

